                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                            CR-18-35-GF-BMM

                 Plaintiff,

       vs.
                                                            ORDER
JUSTIN LEE RYAN,

                 Defendant.



      Defendant Justin Lee Ryan appeared before United States Magistrate Judge

John Johnston on October 16, 2018, and entered a plea of guilty to one count of

Possession with Intent to Distribute Methamphetamine in violation of 21 U.S.C. §

841(a)(1) and 18 U.S.C. § 2 as charged in the Indictment. In exchange for Ryan’s

plea, the United States has agreed to dismiss counts II and III of the Indictment

previously filed in this matter. Judge Johnston entered Findings and

Recommendations on October 16, 2018. (Doc. 26.) Judge Johnston determined:
(1) that Ryan was fully competent and capable of entering an informed and

voluntary plea; (2) that Ryan was aware of the nature of the charge against him and

the consequences of pleading guilty to the charge in Count I; (3) that Ryan

understood his constitutional rights, and the extent to which he was waving those

rights by pleading guilty; and (4) that Ryan’s plea of guilty was a knowing and

voluntary plea supported by an independent basis in fact establishing each of the

essential elements of Count I charged in the Indictment. (Doc. 26 at 1-2). Judge

Johnston recommended that this Court accept Ryan’s plea of guilty to Count I

charged in the Indictment. Id. at 2. Judge Johnston further recommended that

Counts II and III of the Indictment be dismissed. Id. Neither party filed objections

to Judge Johnston’s Findings and Recommendations.

      The Court has reviewed Judge Johnston’s Findings and Recommendations

for clear error given that no objections were filed. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court

finds no error in Judge Johnston’s Findings and Recommendations, and adopts

them in full.

      Accordingly, IT IS ORDERED:

     1. Ryan’s Motion to Change Plea (Doc. 20) is GRANTED.
2. The Court will defer acceptance of the Plea Agreement (Doc. 23) until

   sentencing, at which time the Court will have reviewed both the Plea

   Agreement and the Presentence Investigation Report.



DATED this 5th day of November, 2018.
